Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and initialed JJO by Examiner J. J. O’Oonnor, Jr., consists of O-P Developer, a photographic coal-tar chemical, appraised on the basis of United States value, as that value is defined in Section 402(a), Value (Alternative), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the United States value found by the Appraiser was $0.3742 per package.
IT IS FURTHER STIPULATED AND AGREED that the correct United States value, as defined aforesaid, is $0.30 per package.
IT IS FURTHER STIPULATED AND AGREED, that this appeal for re-appraisement be submitted on this stipulation.
On the agreed facts, I find and hold United States value, as that value is defined in section 402a(e) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such value for the importation covered by the appeal herein is $0.30 per package.
Judgment will issue accordingly.